Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered. 

Status of the Claims
This office action considers claims 2-3, 7-12 and 37-39 are pending for prosecution.
Claim 1, 4-6 and 13-36 have been cancelled.
Claims 37-39 are added new.

Allowable Subject Matter
Claims 2-3, 7-12 and 37-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to methods for uplink Hybrid Automatic Repeat Request (HARQ) feedback in the downlink for data transmission in uplink for Machine Type Communication (MTC) in Long Term Evolution (LTE) when the uplink traffic is relatively infrequent using unused bit combination of a field in a downlink control channel providing efficient signalling which reduces power consumption for physical channels.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 9 recites, inter alia, a method of operation of a network node for signaling Hybrid Automatic Repeat Request Acknowledgment, HARQ-ACK, feedback for an uplink data transmission sent from a wireless device to a radio network node, the method comprising a particular combination of elements, specifically “encoding the HARQ-ACK feedback obtained on to an unused bit combination of a resource block assignment field in a downlink control channel, wherein a plurality of bit combinations for the resource block assignment field are unused for resource block assignment for the wireless device and the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for a specific uplink HARQ process associated with the uplink data transmission”.

Applicant’s independent claim 10 recites, inter alia, a method of operation of a network node for signaling Hybrid Automatic Repeat Request Acknowledgment, HARQ-ACK, feedback for an uplink data transmission sent from a wireless device to a radio network node, the method comprising a particular combination of elements, specifically “encoding the HARQ-ACK feedback obtained on to an unused bit combination of a resource block assignment field in a downlink control channel, wherein a plurality of bit combinations for the resource block assignment field are unused for resource block assignment for the wireless device and the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for all uplink HARQ processes including the specific uplink HARQ process associated with the uplink data transmission and including the HARQ-ACK feedback obtained”.

Independent claim 37 is a method claim for wireless device with similar features as claim 9.

Prior arts, MOROGA, CHUNG, KIM, KANNAN, LOEHR and WONG either alone or in combination fail to teach “the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for a specific uplink HARQ process associated with the uplink data transmission”, as required by claim 9.
Similarly, Prior arts, MOROGA, CHUNG, KIM, KANNAN, LOEHR and WONG either alone or in combination fail to teach “the unused bit combination is one of the plurality of bit combinations that is predefined as being an indication of a positive HARQ-ACK for all uplink HARQ processes including the specific uplink HARQ process associated with the uplink data transmission and including the HARQ-ACK feedback obtained”, as required by claim 10.
 
None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 9, 10 and 37 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 9, 10 and 37 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.
Accordingly, the applicant independent claims 9, 10 and 37 are allowed for the above reasons.
Dependent claims 2-3, 7-8, 11-12 and 38-39 being dependent on independent claims 9 and 37, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (US 20190372720 A1), describing METHOD FOR TERMINAL RESENDING DATA IN WIRELESS COMMUNICATION SYSTEM, AND COMMUNICATION DEVICE USING SAME
Samsung, (R1-156745) describing HARQ-ACK for PUSCH

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413